Case 1:17-cr-00222-JMS-TAB Document 801 Filed 07/09/19 Page 1 of 2 PageID #: 3610



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


  UNITED STATES OF AMERICA,                         )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )       No. 1:17-cr-00222-JMS-TAB
                                                    )
  DEREK ATWATER                                     )
     a/k/a SHORTY,                                  )
  JAMES O. BEASLEY                                  )
     a/k/a JAKE,                                    )
  RICHARD BERNARD GRUNDY, III                       )
     a/k/a WHITE BOY,                               )
  EZELL NEVILLE                                     )
     a/k/a BO,                                      )
  UNDRAE MOSEBY                                     )
     a/k/a SOUNDRAE EVANS,                          )
                      Defendants.                   )

                                  MINUTE ENTRY – DAY ONE

         On Monday, July 8, 2019, the jury trial in this matter began. Defendant Derek Atwater

  was present in person and by counsel Joshua Moudy; Defendant James Beasley was present in

  person and by counsel Theodore Minch; Defendant Richard Grundy, III was present in person and

  by counsel Kenneth Riggins; Defendant Ezell Neville was present in person and by counsel

  Thomas Brodnik; and Defendant Undrae Moseby was present in person and by counsel Lupita

  Thompson. The Government was present by counsel Bradley Blackington and Lindsay Karwoski,

  and by investigative agent Kerry Inglis. The Court Reporter was Jean Knepley.

         The Court addressed preliminary matters on the record with the parties before the

  prospective jurors were brought into the courtroom. The Court first addressed the number of

  strikes each party would receive, and advised that the Government would have 8 strikes and

  Defendants would have 12 strikes to exercise collectively, or 2 strikes each to exercise

                                                1
Case 1:17-cr-00222-JMS-TAB Document 801 Filed 07/09/19 Page 2 of 2 PageID #: 3611



  individually. No party objected. The Court also discussed media coverage of the trial over the

  weekend, and the parties agreed that the Court would ask if jurors had read or heard any news

  accounts regarding the trial over the weekend and then would individually question those jurors

  that answered affirmatively outside the presence of the rest of the venire. The Court confirmed

  that no parties objected to the Preliminary Jury Instructions appearing at Filing No. 663-2. Counsel

  for Defendants stated that they will continue to consider the order in which they would like to ask

  questions of witnesses. The Court then heard argument from the Government and counsel for Mr.

  Grundy regarding Mr. Grundy’s response to the Government’s Santiago Proffer. [Filing No. 798.]

  The Court OVERRULED the objections raised therein for the reasons stated on the record.

         The venire was summoned, administered the oath, and examined. The Court conducted

  voir dire. The Court excused some potential jurors for hardship and/or cause, and the parties were

  each given time to question the venire. The parties then exercised peremptory challenges. The

  Court empaneled a twelve-person jury plus four alternate jurors and administered the oath. The

  parties accepted the jury without objection.

         Due to the late hour, the Court recessed to reconvene on July 9, 2019, at 8:30 a.m. The

  jury was admonished before separation, and was specifically instructed not to read or listen to any

  local media sources.




               Date: 7/9/2019




  Distribution via ECF only to all counsel of record


                                                   2
